Case 6:15-cr-00062-JDK-KNM Document 615 Filed 02/03/21 Page 1 of 1 PageID #: 2415




                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION


   UNITED STATES OF AMERICA,                       §
                                                   §
                                                   § CASE NUMBER 6:15-CR-00062-JDK-JDL
   v.                                              §
                                                   §
                                                   §
   NAOMI LIPSCOMB,                                 §
                                                   §


               ORDER ADOPTING REPORT AND RECOMMENDATION OF
                      UNITED STATES MAGISTRATE JUDGE

         The above entitled and numbered criminal action was referred to United States

  Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636(b)(3). The Report and

  Recommendation of Judge Love, which contains his proposed findings of fact and

  recommendations for the disposition of such action, has been presented for consideration. The

  parties have waived their objections to the Report and Recommendation.

         The Court is of the opinion that the findings and conclusions of the Magistrate Judge are

  correct. Therefore, the Court hereby adopts the Report and Recommendation as the findings

  and conclusions of this Court and ORDERS that Defendant Naomi Lipscomb be sentenced to

  a period of 7 months imprisonment with credit for time served from December 28, 2020, with no

  supervised release to follow. The Court further RECOMMENDS that Defendant serve her

  sentence at FCI Bryan, Texas, if available.

          So ORDERED and SIGNED this 3rd           day of February, 2021.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE
